Citation Nr: 0417287	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-02 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for dermatitis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from October 1976 until 
March 1979.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of the Regional Office in Columbia, South Carolina 
that denied the veteran's claim of an increased rating for 
dermatitis.  The appellant subsequently moved to within the 
jurisdiction of the Wilmington, Delaware RO from which his 
appeal continues.  

A hearing was held in February 2004 before the undersigned 
Veterans Law Judge sitting at Washington, DC.  The transcript 
is of record.

The Board notes that in a statement in the record dated in 
April 1995, the veteran appeared to raise the issue of 
service connection for a foot disorder.  This matter has not 
been addresses and is referred to the RO for clarification 
and appropriate consideration.


REMAND

The appellant asserts that the symptoms associated with his 
service-connected skin disorder are more severely disabling 
than reflected by the currently assigned disability 
evaluation and warrant a higher rating.

Review of the record indicates that the veteran was last 
examined for VA compensation and pension purposes in June 
2003.  The evidence reflects that he receives regular 
outpatient treatment for his service-connected skin 
symptomatology, and that the most recent clinic notes date 
through September 2002.  During his hearing in February 2004, 
the appellant testified that he had received treatment for 
the service-connected skin disorder at least three to four 
times since his VA compensation and pension examination in 
2003.  As VA has notice of the existence of additional VA 
records, they must be retrieved and associated with the other 
evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See 38 C.F.R. § 3.159 
(2002) and Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The RO should request the VA medical 
facility in Wilmington, Delaware to 
furnish copies of the veteran's medical 
records pertaining to treatment for his 
skin disorder covering the period from 
September 24, 2002 to the present.   

3.  Thereafter, following any additional 
development deemed appropriate by the 
RO, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case, and be given the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



